—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 12, 1996, convicting defendant, after a jury trial, of arson in the second degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously affirmed.
Defendant’s challenges to the court’s conduct of the trial are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s comments and its examination of witnesses did not deprive defendant of a fair trial. Concur—Sullivan, J. P., Mazzarelli, Wallach, Rubin and Andrias, JJ.